Title: To John Adams from Horatio Gates Spafford, 26 December 1814
From: Spafford, Horatio Gates
To: Adams, John


				
					Hond. & Esteemed Friend—
					Albany, 12 Mo. 26, 1814.
				
				I am lately favored with a Letter from thy Son, one of our Ministers at Ghent, acknowledging the receipt of two copies of my Gazetteer, which thou wast good enough to forward for me. That Gentleman, in my estimation, stands on very high ground, & I am gratified to thee for  having, so far, procured me his favorable notice. While lately at Washington, I learnt, both from the President & Col. Monroe, that they wished his return, that he might fill the vacant office of Secretary of State. Thy Son, I perceive, is held in very high estimation by all intelligent, good men; & I share in thy happiness on this occasion.A long time since, I received a Letter from Boston, which mentioned that I had been, or should be, proposed as a Member of the American Academy of Arts & Sciences,  & this is all I have yet heard. If my memory Serves me correctly, thou art the President of that institution. What about it, may I ask? I should deem it a high honor, & wish to learn if it be correct that I was ever proposed. I hope thou art favored with health, & pray thee to accept assurances of my esteem.
				
					Horatio Gates Spafford.
				
				
			